Citation Nr: 1635013	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-23 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD with an initial rating of 50 percent assigned, effective May 14, 2009. 

In February 2016, the Board remanded the issue of entitlement to a higher rating for PTSD to the agency of original jurisdiction (AOJ) for additional development.  

The issue of entitlement to a TDIU has been raised as a component of the initial rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached in this appeal.  

When this case was previously remanded in February 2016, the Board took no action on the TDIU issue.  Since that time, the Veteran's VA medical records were associated with the claims file pursuant to the Board's remand directives.  Those VA medical records reasonably raise the TDIU issue as a component of this appeal.  For instance, a March 2012 VA Mental Health note reflects complaints of "struggle[s] with mood symptoms that affect his [activities of daily living] and ability to find gainful employment."  Even earlier, a February 2010 private evaluation notes the Veteran's complaints of PTSD symptoms that "prevented him from being able to work for past five years."  This evidence raises the issue of entitlement to a TDIU.  See, e.g., Palmatier v. McDonald, 626 F. App'x 991, 995 (Fed. Cir. 2015) (nonprecedential) (if a claimant explicitly states that he could not work because of his injury and further states that his retirement was due to his injury, these statements are sufficient to put the VA on notice that his claim included TDIU.)  

At present, no development has been taken as to the TDIU issue.  However, such development is essential.  For instance, a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability, provides needed information regarding a veteran's employability, but has not been completed by the Veteran.  Thus, the TDIU issue must be remanded for such information.  

Because the claim for a higher rating for PTSD also concerns the Veteran's employability, the issues are intertwined and must be remanded together.  See, e.g., Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Johnson v. Shinseki, 26 Vet. App. 237, 247-48 (2013), reversed, on other grounds, by Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he complete a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability.  

The letter should also allow him the opportunity to identify any other evidence that may be relevant to his employability.  

2.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include all paper records that have been scanned into the electronic medical record.

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all actions set forth in paragraphs 1-4, refer the matter to the Director, Compensation Service, for extraschedular consideration as to whether the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded issues with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



